Citation Nr: 0712833	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-38 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
keratoconus.

2.  Entitlement to service connection for headaches secondary 
to the 
service-connected keratoconus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1997 to 
August 2001.

In June 2002, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, in relevant 
part, granted the veteran's claim for service connection for 
keratoconus - which he had claimed as eye disease, 
and assigned a noncompensable (i.e., 0 percent) rating 
retroactively effective from the day following his discharge 
from service.  The RO sent him a letter that same month 
apprising him of the decision and of his procedural and 
appellate rights.

In May 2003, so within one year, the veteran submitted a 
statement in support of claim (VA Form 21-4138) through his 
designated representative indicating he had not heard of what 
became of his initial claim.  He indicated, among other 
things, that he continued to have problems with his eyes and 
the medication prescribed for them, and that he was receiving 
outpatient treatment locally at the Dorn VA Medical Center 
(VAMC) in Columbia.  The RO treated his statement and inquiry 
as a claim for a higher (i.e., increased) rating and denied 
his claim in August 2003.  He appealed that decision to the 
Board of Veterans' Appeals (Board).

Since, however, the veteran submitted a statement within one 
year of the notice concerning his initial claim - albeit on 
the premise that he had not been notified of the RO's 
decision concerning that initial claim, he has effectively 
appealed the RO's original decision that granted service 
connection for his keratoconus and assigned the initial 0 
percent rating at issue.  So the Board must consider his 
claim in this context, as a claim for a higher initial 
rating, rather than as the RO did as a claim for an increased 
rating.  Compare and contrast the holdings in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, just after establishing his entitlement 
to service connection for the disability at issue, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others) and Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(when the veteran appeals the rating for an established 
service-connected disability, the present level of disability 
is the primary concern).

As for the claim for service connection for headaches, the RO 
more recently denied that claim in August 2004.  The RO sent 
the veteran a letter in September 2004 notifying him of that 
decision and apprising him of his procedural and appellate 
rights in the event he elected to contest it.  And in the 
January 2005 statement from his local representative - in 
lieu of a VA Form 646, he reiterated that he believes his 
headaches are caused by his service-connected eye condition, 
referring to the keratoconus.  Since that statement was 
received within one year of notification of the RO's denial 
of this additional claim, and indicates he does not believe 
the RO decided this claim appropriately, the statement is a 
timely notice of disagreement (NOD).  38 C.F.R. § 20.201 
(2006).  See also Gallegos v. Gober, 14 Vet App 50 (2000).  
But the RO has not yet provided a statement of the case (SOC) 
concerning this additional issue.  Neither has the veteran 
been given an opportunity to perfect an appeal to the Board 
concerning this additional issue by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
38 C.F.R. § 20.200.  Consequently, the Board must remand this 
claim to the RO, rather than merely referring it there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The remand will 
occur via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The veteran's bilateral keratoconus is currently manifested 
by visual acuity of 20/40 in his left eye and 20/20 in his 
right, and he is not medically required to wear contact 
lenses.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
veteran's bilateral keratoconus disability.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2- 
4.10, 4.75, 4.84a including Diagnostic Codes 6035, 6061-6079 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006), and the implementing VA regulations are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  To the extent 
possible, the notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).



In this particular case at hand, the RO sent the veteran a 
VCAA letter in April 2002 in the context of when he was 
trying to establish his entitlement to service connection for 
his keratoconus.  So the letter explained the type of 
evidence needed to show his entitlement to this underlying 
benefit, what evidence he needed to submit, and what evidence 
VA would obtain for him.  And the RO later granted this claim 
in June 2002.  Therefore, the RO sent the VCAA letter prior 
to initially adjudicating the claim, so no error in the 
timing of the VCAA notice.  Also, in Dingess, the Court held 
that "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  So there were no 
further § 5103(a) notice requirements.  Dingess, supra.

In another precedent case, however, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the issue presented on 
appeal concerned whether VA had committed a procedural error 
when it failed to provide a VCAA notice on all five elements 
of a service connection claim before it awarded service 
connection, an initial disability rating, and an effective 
date in a decision issued after the VCAA's enactment in 
November 2000.  And the Court pointed out that while it 
previously had addressed a similar issue in Dingess, that 
case involved a situation where the grant of service 
connection, and the assignment of the initial disability 
rating and effective date, occurred prior to the enactment of 
the VCAA.  Conversely, for the Dunlap-type situations, that 
is, where the grant of service connection and the assignment 
of the initial disability rating and effective date did not 
occur until after the VCAA's enactment in November 2000, 
§ 5103(a) obligates VA to notify the appellant regarding the 
downstream 
degree-of-disability and effective date elements of his 
service connection claim prior to granting service 
connection.  And if VA did not do this, then the question 
becomes whether it is prejudicial to the veteran.



The Court went on to indicate in Dunlap that a procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  Such an error affects the essential 
fairness of the adjudication.  Therefore, in order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
In other words, the Court must be persuaded that the error 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.

With respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error.  For notice errors 
involving the first element - notification as to the 
evidence or information necessary to substantiate a claim - 
such errors are presumptively prejudicial and the burden is 
on the Secretary of VA to demonstrate there was no error or 
that the appellant was not prejudiced by any failure to give 
notice as to this element.  However, in those situations 
where a first element notice error occurs and the claim is 
subsequently substantiated, i.e., service connection is 
awarded, and an initial rating and effective date are 
assigned, the Court holds that it will not presume prejudice.  
In these types of situations, the burden will be on the 
appellant to demonstrate how the notification error affected 
the essential fairness of the adjudication.  Only then will 
the Secretary have the burden of demonstrating no prejudice.

Regarding the notice requirements for the downstream 
disability rating claim on appeal, in a July 2003 letter the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate this downstream claim 
for a higher initial disability rating, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
in his possession pertaining to this downstream claim.  This 
letter was, therefore, content-compliant and sent prior to 
the August 2004 rating decision (the initial unfavorable 
decision), so there also was no error regarding the timing of 
that notice.

The record reflects, as well, that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records and VA outpatient treatment and 
examination reports.

Consequently, the VCAA's provisions have been considered and 
complied with.  There is no indication there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for a higher disability rating, 
any question as to an appropriate effective date to be 
assigned is rendered moot.  See Dingess; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).



And as already alluded to, in cases, as here, where the 
veteran has timely appealed the rating initially assigned for 
his disability - just after establishing his entitlement to 
service connection for it, the Board must consider his claim 
in this context, which includes determining whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This is different from the situation when a veteran 
appeals a rating for an already established 
service-connected disability, where the present severity of 
the disability is the primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).

The veteran's bilateral keratoconus is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6035 (2006).  Under this code, this 
condition is rated based on impairment of corrected visual 
acuity using contact lenses.  38 C.F.R. § 4.84a, Diagnostic 
Code 6035; see also 38 C.F.R. § 4.75 (the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required).  A note to Diagnostic Code 
6035 provides that when contact lenses are medically required 
for keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2006).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable (0 percent) to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2006).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2006).



Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 
noncompensable disability rating is warranted for impairment 
of central visual acuity when vision in both eyes is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2006).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2006).

In further illustration of potentially applicable criteria, a 
20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2006).

So here, to support his claim for a higher (meaning 
compensable) disability rating, the evidence must show the 
veteran's best corrected visual acuity meets the criteria for 
a 10 percent rating under Code 6078 or 6079.  Unfortunately, 
though, it does not.

Records show the veteran received extensive testing and 
treatment for keratoconus during his military service.  When 
entering service, his bilateral distant vision was 20/50, but 
correctable to 20/20 (completely normal).  His right eye near 
vision was 20/25, also correctable to 20/20.  Because his 
vision was correctable to 20/20 when he began serving on 
active duty in the military, there is no deduction for 
pre-existing visual impairment.  See  38 C.F.R. § 4.22.

Following service, the veteran had a VA eye examination in 
May 2002.  His uncorrected distant vision was 20/200 in his 
right eye and 20/40 in his left eye.  Corrected, his distant 
vision was 20/20 in his right eye and 20/25 in his left.  
His near vision was 20/20 in his right eye and 20/30 in his 
left, correctable to 20/20 in his right eye and 20/25 in his 
left.

Other findings included refractive findings of -2.50 sphere, 
+1.50 cylinder, and axis 5 degrees in the right eye, and -
2.75 sphere, +2.50 cylinder, and axis 45 degrees in the left.  
The veteran's confrontational visual field, ocular motility, 
and external examination were all within normal limits.  His 
pupils were 3 millimeters bilaterally and no afferent 
papillary defect was noted in either eye.  Intraocular 
pressures by Tono-Pen were 12 in the right eye and 10 in the 
left.  Examination of the anterior segment was unremarkable, 
and examination of the posterior segment revealed flat with 
sharp margins.  The cup disc ration was 0.4 bilaterally.  The 
macula, vessels and periphery were within normal limits.  The 
diagnosis was myopic astigmatism and keratoconus by history.

Based on the results of that May 2002 VA examination, there 
is no indication the veteran's corrected distant vision was 
worse than 20/25 in either eye.  At a minimum, he would need 
to establish that his vision was 20/40 in one eye and 20/50 
in the other to receive a compensable evaluation of at least 
10 percent under Diagnostic Code 6079.  Since, however, this 
is not shown, the findings from that examination do not 
support a higher evaluation.

VA outpatient records from May 2003 indicate the veteran had 
an eye evaluation.  He requested new glasses.  These records 
also indicate he was fitted for contacts in 2001.  He had 
20/25 vision in his right eye and 20/200 vision in his left 
eye.  The records do not indicate whether these findings were 
based on distant or near vision.  They also do not contain 
all of the necessary findings concerning his corrected and 
uncorrected near and distant vision - so not compliant with 
38 C.F.R. § 4.75 and, therefore, not as probative as the 
results of his VA compensation examination that he underwent 
in May 2002 or the additional examination that he has 
undergone during the years since.  He was fitted for 
new glasses.

The veteran had another VA examination in June 2003.  He 
reported a history of being diagnosed with keratoconus in 
1997 and he said his resulting symptoms continued to worsen.  
His medical history was found to be noncontributory.

On objective physical examination, the veteran's uncorrected 
distant visual acuity was 20/400 in his right eye and 20/100 
in his left eye - correctable to 20/20 and 20/40, 
respectively.  Uncorrected near vision was 20/30 in his right 
eye and 20/40 in his left - also correctable to 20/20 in his 
right eye and 20/40 in his left.

Other pertinent findings included refractor findings in the 
right eye of -3.75 sphere, +3.00 cylinder, and axis of 165.  
Left eye refractor findings were -5.75 sphere, +5.00 cylinder 
and axis of 30.  The veteran's confrontational visual field, 
ocular motility and external examination were within normal 
limits.  His pupils were 3 millimeters and no afferent 
papillary defect was noted in either eye.  The intraocular 
pressure by Tono-Pen was 14 in the right eye and 13 in the 
left eye, respectively.  Examination of the anterior segment 
was within normal limits and examination of the posterior 
segment revealed disks that were flat with sharp margins.  
The cup to disc ratio was 0.4 and 0.5 in the right and left 
eye respectively.  The macula, vessels, and periphery were 
within normal limits.

So, even considering the results of this more recent VA 
examination, the veteran's left eye showed 20/40 corrected 
distant vision, and his right eye vision was correctable to 
20/20.  Given his left eye data, his right eye would have to 
have shown a best corrected distant vision of 20/50 for him 
to receive a compensable rating.  Consequently, the results 
of his June 2003 VA examination also do not support his claim 
for a higher rating.

Looking back at all of the evidence regarding visual acuity, 
and in particular the results of the most recent June 2003 VA 
examination, the Board finds that the veteran's 
noncompensable evaluation is appropriate since his vision is 
no worse than 20/40 in one eye and 20/20 in the other - 
again, with the benefit of correction by glasses or contact 
lenses.  The Board has considered the potential for a higher 
rating, such as a minimal compensable rating under Diagnostic 
Code 6079, but the veteran does not have 20/40 corrected 
distant vision in one eye and 20/50 corrected distant vision 
in his other eye - and indeed has not at any time during the 
pendency of this appeal.  So his rating cannot be "staged," 
either.  See Fenderson, 12 Vet. App. at 125-26.  Therefore, a 
compensable rating is not warranted for his bilateral 
keratoconus based on his central visual acuity.

The veteran contends that, although prescribed contact lenses 
(which he says provide better vision, presumably even in 
comparison to his glasses), he cannot wear them for a long 
period of time.  See his NOD on VA Form 21-4138, received in 
May 2004.  He earlier had indicated in a May 2003 statement 
in support of his claim, also on VA Form 21-4138, that his 
glasses helped some, but that when doing close work he was 
limited to the time he could spend reading and writing.  And 
in his September 2004 substantive appeal (on VA Form 9), he 
alleged that his visual acuity was worse than had been 
reported, presumably referring to the results of his VA 
examinations.

These contentions, however, notwithstanding, there is no 
objective indication the veteran is "medically required" to 
wear contact lenses - so he is not entitled to the mandatory 
30 percent minimum rating under DC 6035.  Instead, by all 
accounts it appears he has elected to wear contacts rather 
than being medically required to, especially considering that 
even he has personally acknowledged continuing to 
wear glasses.  So he apparently still has the choice to wear 
glasses and/or contacts.  See, for example, his May 2004 NOD 
on VA Form 21-4138, wherein he acknowledged that whenever he 
has to temporarily stop using his contact lenses 
(after having them in for a prolonged period of time), he 
reverts to his glasses to relieve his extreme pain from the 
contact lenses.  Furthermore, there is no indication his near 
vision is substantially different from his distant vision, 
requiring referral to the Director of Compensation and 
Pension Service.  See 38 C.F.R. § 4.84.  For example, at his 
June 2003 VA examination his corrected near and distance 
vision findings were essentially identical.



This case also would have to be referred to the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation if this case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  Although the veteran contended in his May 2004 NOD 
that he loses a lot of time at work due to his poor sight, 
the results of his VA eye examinations indicate that - with 
the benefit of glasses and/or contacts, the vision in his 
right eye is correctable to completely normal and the vision 
in his left eye is correctable to a level that is not 
substantially abnormal.  There also is no independent 
indication he has missed work (on leave) because of his 
disability, meaning more often than contemplated by his 
current schedular rating.  See 38 C.F.R. § 4.1.  As well, 
there is no statement from his employer confirming this or 
otherwise indicating, for example, his employer has had to 
made special accommodations for his disability.  Neither has 
he been frequently hospitalized for treatment of his 
disability; instead, all of his treatment since service has 
been on an outpatient - as opposed to inpatient, basis.

For these reasons and bases, the claim for a compensable 
disability rating for the keratoconus must be denied because 
the preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a compensable rating for keratoconus is denied.




REMAND

In May 2004 the veteran filed an additional claim for service 
connection for headaches (specifically cluster-type) as 
secondary to his service-connected keratoconus disability.  
See 38 C.F.R. § 3.310 (2006) and Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In response, the RO issued an 
August 2004 rating decision denying this claim, and sent him 
a letter in September 2004 notifying him of that decision and 
apprising him of his procedural and appellate rights.  
Approximately four months later, in January 2005, his 
representative submitted a statement (in lieu of a VA Form 
646) concerning the claim contesting the rating for the 
keratoconus.  But the statement also indicated the veteran 
still believed his headaches were attributable to his 
keratoconus.  So the statement was a timely notice of 
disagreement (NOD) with the RO's decision denying this claim.  
38 C.F.R. §§ 20.201 & 20.302.  See also Gallegos v. Gober, 14 
Vet App 50 (2000).

Where, as here, the veteran has submitted a timely NOD, and 
the RO has not issued an SOC providing him the opportunity to 
perfect an appeal to the Board by filing a timely substantive 
appeal (VA Form 9 or equivalent statement), the claim must be 
remanded to the RO for this opportunity as opposed to merely 
referred there.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the claim for headaches is REMANDED for the 
following development and consideration:

Send the veteran an SOC concerning the 
issue of his purported entitlement to 
service connection for headaches, to 
include as secondary to his service-
connected keratoconus disability.  He and 
his representative also must be given an 
opportunity to "perfect" an appeal to the 
Board on this additional issue by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, he 
perfects a timely appeal should this claim 
be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


